DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim ObjectionsA series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. 
Claim 17, is dependent upon itself.
Claim 18 is dependent upon itself.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Allowable Subject Matter
Claim 1-6 and 20 are allowed.
Claims 11-19 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 17 recites the limitation "the selective engagement " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9   recites the limitation "the plurality of apertures " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the engine compartment " in line 14.  There is insufficient antecedent basis for this limitation in the claim.



between the distal end of the lower member to the hood, and the second arm extending between the distal end of the right arm and the engine compartment, wherein the hood is maintained in a horizontal plane when in a raised position and a lowered position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious.
A vehicle hood lift mechanism, comprising: a central member extending between a vehicle and a hood, the central member pivotally engaged with the hood via a first hinge; a central portion pivotally engage via a second hinge to the central member, the central portion comprising a lower member and a right arm each joined at the second hinge, the lower member including a distal end pivotally engaged to a first arm via a third hinge, the right arm including a distal end pivotally engage to a second arm via a fourth hinge, the first arm extending between the distal end of the lower member to the hood, and the second arm extending between the distal end of the right arm and the engine compartment; and at least one actuator positioned between the engine compartment and the right arm, wherein the at least one actuator applies a force to facilitate the raising and lowering of the hood, wherein the hood is maintained in a horizontal plane when in a raised position and a lowered position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PINEL E ROMAIN/Primary Examiner, Art Unit 3612